DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In light of Applicant’s amendment of independent system Claim 38 to explicitly recite the structure responsible to perform the functional tasks recited in Claims 38-40, Examiner agrees with Applicant that these claims are no longer subject to interpretation under 35 U.S.C. 112(f).

Specification
Applicant’s specification is objected to because the term “the at least one image data record” recited in independent Claims 21, 36, and 38 does not have antecedent basis in the specification.  Appropriate correction is required.

Status of Claims
Claims 21-40 are pending. Claims 1-20 are canceled.  


Response to Arguments
Applicant’s arguments filed on October 11, 2022 with respect to the claimed priority benefit to the original provisional Application No. 61/793,162 or any of the intervening applications have been carefully considered, but they are not persuasive.  Examiner maintains that Applicant did not have the possession of the invention recited in independent claims of the instant application prior to the Ionasec patent date, i.e., November 9, 2021.   The following examples provides arguments that at least two of the recited limitations of independent Claim 21 had no support in the previous applications filed by Applicant that predate the Ionasec patent:
	(a)	Claim 21 recites “pre-evaluating the image data and the at least one item of input data, to select at least one automated evaluation process of the morphological features to be applied”.  Applicant argues that this limitation is disclosed in Paragraph [0078] of the specification of Application No. 14/163,589.  But, the cited paragraph discloses accepting or rejecting the received images based on whether the received data is suitable to achieve a desired simulation accuracy.  The cited paragraph does not disclose “pre-evaluating the image data… to select at least one automated evaluation process of the morphological features to be applied”.  In addition, Applicant’s cited reference to page 7 and lines 7-15 of the specification of the provisional application does not reveal that Applicant was in possession of the above-described limitation prior to the patent date of Ionasec.  In other words, the recited modeling and simulation disclosed in the section of the cited provision application provides no support for  “pre-evaluating the image data… to select at least one automated evaluation process of the morphological features to be applied”; and, 
	(b)	Furthermore, the next limitation in Claim 21 of the instant application recites “determining, based on the pre-evaluating of the image data, at least one image quality measure associated with the at least one automated evaluation process of the morphological features, the at least one image quality measure being based on one or more aspects of the morphological features, wherein: …”.  Applicant argues that this limitation is disclosed in Paragraph [0141] of the specification of Application No. 14/163,589.  But, the cited paragraph discloses generating an initial tree of coronary vessels and branches if the data is acceptable, or passes a pre-test.  There is no support for “at least one image quality measure associated with the at least one automated evaluation process” or “the at least one image quality measure being based on one or more aspects of the morphological features”.   In addition, Applicant’s cited reference to page 7 and lines 7-15 of the specification of the provisional application does not reveal that Applicant was in possession of the above-described limitation prior to the patent date of Ionasec.  In other words, the recited “confidence metric” appears to be for evaluating the results of the simulation and modeling and is not based on one or more aspects of the morphological features.  Accordingly, the provisional application provides no support for “at least one image quality measure associated with the at least one automated evaluation process” or “the at least one image quality measure being based on one or more aspects of the morphological features”.

	Therefore, based on the above-described examples, Applicant’s instant application is not accorded priority benefit to the provisional application or any of the intervening continuation applications.  Accordingly, in the following section, the amended claims of the instant application is rejected under 35 U.S.C. 102(e) using the Ionasec patent. 

	Applicant is invited to review Section 2304.02(c) of the MPEP, which discloses “If the application is relying on a chain of benefit disclosures under any of pre-AIA  35 U.S.C. 119, 120, 121  and 35 U.S.C. 365, then the anticipating disclosure must be continuously disclosed through the entire benefit chain or no benefit may be accorded.”

	Finally, in light of the close proximity of the claims of the instant application with claims of the Ionasec patent, Examiner invites Applicant to suggest an interference pursuant to 37 CFR 41.202(a). An applicant may be motivated to do so in order to present its views on how the interference should be declared.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent Claims 21, 36, and 38 recite the limitation “the at least one image data record” (line 16 of Claims 21 and 36 and lines 21 and 22 of Claim 38).  There is insufficient antecedent basis for this limitation in the claims.  The dependent claims of the instant application are rejected under this section due to their dependency from the rejected base claims.

Claim Rejections - 35 USC § 102
(e)	the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-40 are rejected under 35 U.S.C. 102(e) as being anticipated by Razvan Ionasec (US 11,170,499).

	Consider Claim 21, Ionasec discloses “A method for deciding whether to perform automated evaluation of morphological features of image data of a patient, recorded with a medical image recording device, for preparation of diagnostic findings” (Ionasec, preamble of Claim 1, Column 20, lines 5-9), “the method comprising: determining, after recording of the image data, at least one item of input data describing at least one of the patient and one or more characteristic of a recording process used to record the image data, the determining including, pre-evaluating the image data and the at least one item of input data, to select at least one automated evaluation process of the morphological features to be applied” (Ionasec, Claim 1, first limitation, Column 20, lines 10-17)), “and determining, based on the pre-evaluating of the image data, at least one image quality measure associated with the at least one automated evaluation process of the morphological features, the at least one image quality measure being based on one or more aspects of the morphological features” (Ionasec, Claim 1, second limitation, Column 20, lines 19-24), “wherein: the at least one automated evaluation process of the morphological features selected is only performed on the at least one image data record -3-Application No.: Not Yet Assigned Attorney Docket No.: 11541-0011-10000 in response to the at least one image quality measure meeting a threshold quality requirement” (Ionasec, Column 20, lines 25-29); “and the one or more aspects of the morphological features include information associated with at least one of branches of coronary arteries, pulmonary arteries, or a topology of the pulmonary arteries (Ionasec, Column 20, lines 30-33).

	The limitations of dependent Claims 22-25 and 26-27 are disclosed by Ionasec (see Ionasec Claims 2-5 in Column 20, lines 34-65 and Claims 7 and 8 in Column 21, lines 3-20, respectively). 

	The limitations of dependent Claim 28 are disclosed by Ionasec (see Ionasec Claim 10, Column 21, lines 30-35). 

	The limitations of dependent Claims 29-33 are disclosed by Ionasec (see Ionasec Claims 13-17, Column 21, lines 42-67 and Column 22, lines 1 and 2).

	The limitations of dependent Claims 34 and 35 are disclosed by Ionasec (see Ionasec Claims 19 and 20, Column 22, lines 11-27).

Claims 36 and 37 recite electronically-readable data carrier storing a computer program with instructions corresponding to the steps of the methods recited in Claims 21 and 22, respectively.  Therefore, the recited instructions Claims 36 and 37 are mapped to the proposed Ionasec reference in the same manner as the corresponding steps in method Claims 21 and 22, respectively.  In addition, Ionasec discloses a computer program saved on an electronically readable data device (Ionasec, Column 3, lines 33-49). 

Claims 38, 39, and 40 recite devices with elements corresponding to the steps of the methods recited in Claims 21, 22, and 33, respectively.  Therefore, the recited elements of device Claims 38, 39, and 40 are mapped to the proposed Ionasec reference in the same manner as the corresponding steps in method Claims 21, 22, and 33, respectively.  It should be noted that Ionasec discloses a computing device with a processor and/or a storage device (Ionasec, Column 3, lines 9 and 10). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Hsieh et al. (US 2018/0144214).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662